NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-4178-19

IN THE MATTER OF RUTGERS,
THE STATE UNIVERSITY OF
NEW JERSEY,

       Respondent-Respondent,

and

AAUP – BIOMEDICAL AND
HEALTH SCIENCES OF NEW
JERSEY,

       Respondent-Respondent,

and

ESTATE OF DR. GAETANO G.
SPINNATO,

     Charging Party-Appellant.
______________________________

                Argued January 25, 2022 – Decided October 3, 2022

                Before Judges DeAlmeida and Smith.

                On appeal from the New Jersey Public Employment
                Relations Commission, PERC No. 2019-031.
            Nicolette G. DeSimone argued the cause for appellant
            (Bio & Laracca, PC, attorneys; Sebastian M. Bio and
            Nicolette G. DeSimone, on the brief).

            James P. Lidon argued the case for respondent Rutgers,
            the State University of New Jersey (McElroy, Deutsch,
            Mulvaney & Carpenter, LLP, attorneys; James P.
            Lidon, of counsel and on the brief).

            Patricia A. Villanueva argued the cause for respondent
            AAUP, Biomedical and Health Sciences of New Jersey
            (Weissman & Mintz, LLC, attorneys; Patricia A.
            Villanueva, on the brief).

            John A. Boppert, Deputy General Counsel, argued the
            cause for respondent New Jersey Public Employment
            Relations Commission (Christine Lucarelli, General
            Counsel, attorney; John A. Boppert, on the statement in
            lieu of brief).

      The opinion of the court was delivered by

DeALMEIDA, J.A.D.

      Charging party Estate of Dr. Gaetano G. Spinnato (Estate) 1 appeals from

the March 26, 2020 final agency decision of the Public Employment Relations

Commission (PERC) sustaining a decision by its Director of Unfair Practices

(Director) not to issue a complaint alleging unfair labor practices under the New

Jersey Employer-Employee Relations Act (Act), N.J.S.A. 34:13A-1 to -64,


1
  Dr. Spinnato died after filing the notice of appeal. We entered an order
pursuant to R. 4:34-1 substituting the Estate as the charging party.
                                                                           A-4178-19
                                       2
against Spinnato's employer, respondent Rutgers, the State University of New

Jersey (Rutgers), and his majority representative, respondent AAUP –

Biomedical and Health Sciences of New Jersey (AAUP). We affirm.

                                       I.

      Spinnato was a professor at the Rutgers School of Dental Medicine, a

public entity. He was included in a faculty collective negotiations unit of

AAUP, which was a party to a collective negotiations agreement (CNA) with

Rutgers. Spinnato held a .8 full-time appointment and was scheduled to work

four days a week. He was generally not scheduled to work on Mondays.

      Pursuant to the CNA, AAUP filed a step-one grievance on behalf of

Spinnato with Rutgers's Office of Academic Labor Relations (OALR), alleging

that Rutgers breached Article IX of the agreement. That provision states that in

addition to four float holidays:

            [f]aculty unit members . . . shall be entitled to the
            following holidays: New Year's Day, Martin Luther
            King[,] Jr. Day, Memorial Day, Independence Day,
            Labor Day, Thanksgiving Day, the day after
            Thanksgiving and Christmas Day.

AAUP argued that Article IX entitled faculty members to the equivalent of eight

holidays each year. Thus, AAUP argued, faulty members, such as Spinnato,

who are not scheduled to work on a designated holiday, many of which are on


                                                                          A-4178-19
                                       3
Mondays, are entitled to compensatory time off that could be used on a regularly

scheduled workday.

      The Executive Director of the OALR denied the grievance. In a written

decision, the Executive Director reasoned that the CNA "lists the specific

holidays that the unit members are entitled to; it does not state that every unit

member is entitled to eight holidays." Rutgers interpreted the CNA to pay unit

members for a holiday only if they are scheduled to work on a holiday

enumerated in the agreement.

      AAUP sought arbitration. Although an arbitration hearing was scheduled,

AAUP, over Spinnato's objection, decided to adjourn the arbitration indefinitely

to address the issue of holiday compensation time in collective negotiations for

the successor agreement. The CNA give AAUP, not the individual grievant, the

right to proceed to arbitration if it is not satisfied with the disposition of the

step-one grievance. AAUP informed Spinnato of its decision on July 2, 2018.

      On or about July 11, 2018, Spinnato filed unfair labor practice charges

with PERC against Rutgers and AAUP. He alleged Rutgers's denial of his step-

one grievance and the union's decision to hold the arbitration in abeyance while

it addressed the holiday compensation time issue through collective negotiations




                                                                            A-4178-19
                                        4
constituted unfair labor practices. On October 25, 2018, Spinnato withdrew

these charges.

      On January 11, 2019, a Rutgers employee sent Spinnato an email stating:

            You authorized the deduction of union dues from your
            paycheck. The University inadvertently failed to
            deduct dues from your July 27, 2018 paycheck. As a
            result, the University will be deducting the July 27 dues
            from your January 25, 2019 and February 22, 2019
            paychecks and will equally divide the deduction
            between these two paychecks.            The University
            apologizes for this inconvenience.

Spinnato responded with an email directing Rutgers not to deduct union dues

from his pay. He stated that he had repeatedly told AAUP he was withdrawing

from the union, but his withdrawal had not been effectuated.

      On March 6, and 13, 2019, Spinnato again filed unfair labor practice

charges with PERC against Rutgers and AAUP. He alleged Rutgers denied him

compensatory time off for twenty-three holidays since 2014 that coincided with

his scheduled days off and that the university made several mistakes in denying

his grievance. He also alleged that AAUP held the arbitration in abeyance

without his consent and refused to process his withdrawal from the union.

      On April 5, 2019, the AAUP's Executive Director sent Spinnato an email

stating that the union had processed his request to be dropped from membership.



                                                                         A-4178-19
                                       5
He advised Spinnato that members ordinarily cannot resign until July 1 each

year, but that the union had made an exception for Spinnato.

      On January 21, 2020, the Director issued a written opinion refusing to file

a complaint alleging unfair labor practices against Rutgers and AAUP. The

Director concluded that Spinnato's allegations regarding holiday compensation

time are time-barred because they were filed after the six-month filing deadline

established in N.J.S.A. 34:13A-5.4(c). The Director found that as of July 2,

2018, Spinnato was aware of Rutgers's interpretation of the CNA and the

AAUP's decision to hold the arbitration in abeyance in favor of collective

negotiations. He did not file the charges with PERC, however, until March 6,

2019, well more than six months later. The Director noted that Spinnato elected

to withdraw the previously filed timely charges concerning holiday

compensation time.

      In addition, the Director determined that even if Spinnato had filed the

charges in a timely fashion, they failed to meet the standard for issuance of a

complaint. He reasoned that PERC does not have jurisdiction over disputes

solely involving the interpretation of a CNA, which was the case with respect to

Spinnato's holiday compensation time allegations. In addition, the Director

concluded that only the majority representative of public employees can bring a


                                                                           A-4178-19
                                       6
claim before PERC alleging an unfair labor practice under the relevant

provisions of the Act. The Director also found that a public employer does not

violate the Act where a majority representative of its employees refuses to

process a grievance to arbitration because there is no right to arbitration.

      The Director found that the only possible claim Spinnato could bring

before PERC with respect to the holiday compensation time was an allegation

that AAUP breached its duty of fair representation pursuant to N.J.S.A. 34:13A-

5.7. The Director determined, however, that AAUP's decision that the issue was

more suitable for resolution through collective negotiations was within the

reasonable discretion afforded to unions to determine how best to represent their

members. He noted that nothing in Spinnato's charge suggested the union made

its strategic decision based on an unlawful motive. Because Spinnato had not

alleged a valid claim regarding the grievance against AAUP with respect to

holiday compensation time, the Director reasoned, he also did not allege a valid

claim on this point against Rutgers.

       With respect to Spinnato's allegations regarding his withdrawal from

AAUP, the Director found that Spinnato did not comply with the union

membership withdrawal procedures set forth in the Workplace Democracy

Enhancement Act, N.J.S.A. 34:13A-5.11 to -5.15, or the CNA. In addition, the


                                                                               A-4178-19
                                        7
Director concluded that a dispute concerning withdrawal from a union does not

constitute an unfair labor practice under the Act.       Spinnato appealed the

Director's decision to PERC.

      On March 26, 2020, PERC issued a final agency decision sustaining the

Director's refusal to issue a complaint against Rutgers and AAUP.         PERC

rejected Spinnato's argument that the record contained proof that he was

prevented from timely re-filing his initial unfair labor practices charge. In

addition, PERC rejected Spinnato's argument that his dispute with Rutgers

regarding holiday compensatory time constituted a failure to negotiate in good

faith. PERC instead agreed with the Director's conclusion that Spinnato asserted

a grievance based on a breach of the CNA, over which the Commission lacks

statutory jurisdiction. PERC also agreed that Spinnato offered no convincing

factual or legal basis to conclude that the processing of his resignation from

AAUP constituted an unfair labor practice.

      The appeal follows.

                                       II.

      "[W]e will not upset a State agency's determination in the absence of a

showing that it was arbitrary, capricious or unreasonable, or that it lacked fair

support in the evidence, or that it violated a legislative policy expressed or


                                                                           A-4178-19
                                       8
implicit in the governing statute." In re Camden Cty. Prosecutor, 394 N.J. Super.

15, 22-23 (App. Div. 2007) (emphasis omitted) (quoting Cty. of Gloucester v.

PERC, 107 N.J. Super. 150, 156 (App. Div. 1969)). "Although an agency's

'interpretation of the statute it is charged with administering . . . is entitled to

great weight' . . . [appellate courts] will not yield to PERC if its interpretation is

'plainly unreasonable, contrary to the language of the Act, or subversive of the

Legislature's intent.'" Id. at 23 (quoting N.J. Tpk. Auth. v. AFSCME Council

73, 150 N.J. 331, 352 (1997)) (citation omitted).

      PERC is charged with administering the Act and its interpretation of the

statute is entitled to substantial deference. N.J. Tpk. Auth., 150 N.J. at 352. It

has authority to issue a complaint where it appears that the charging party's

allegations, if true, may constitute an unfair practice within the meaning of the

Act. N.J.S.A. 34:13A-5.4(c); N.J.A.C. 19:14-2.1. However,

             no complaint shall issue based upon any unfair practice
             occurring more than six months prior to the filing of the
             charge unless the person aggrieved thereby was
             prevented from filing such a charge in which event the
             six-month period shall be computed from the day he
             was no longer so prevented.

             [N.J.S.A. 34:13A-5.4(c).]

      Having carefully reviewed Spinnato's arguments in light of the record and

applicable legal principles, we affirm the March 26, 2020 final agency decision

                                                                                A-4178-19
                                          9
for the reasons stated by PERC and the Director in their thorough and well -

reasoned written opinions.     Spinnato filed his charges concerning holiday

compensation time with PERC long after the six-month period established in

34:13A-5.4(c). Spinnato's claim he was prevented from filing his charges in a

timely fashion lacks any evidentiary support. In fact, the record establishes that

he was aware of AAUP's decision to hold the arbitration in abeyance on July 2,

2018.

        We also agree with PERC's conclusion that the manner in which Rutgers

and AAUP processed Spinnato's request to withdraw from the union did not

violate the law and would not, even if not in compliance with the CNA or

N.J.S.A. 34:13A-5.11 to -5.15, constitute an unfair labor practice under the Act.

        Affirmed.




                                                                            A-4178-19
                                       10